EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Chang on 1/13/2022. The application has been amended as follows: 
Claim 1: After “a) thymol” in line 4, add 
--in a concentration from 0.75% to 5%--.
    After “d) a reducing agent” and before “selected” in line 7, add 
--in a concentration from 5 mM to 75 mM and--.
   After “e) a non-ionic detergent” and before “selected” in line 9, add 
--in a concentration from 0.1% to 1% and--.
	  Delete “Tween-20” in line 10 and replace with
		--Tween® 20--.
Delete “Nonidet” in line 10 and replace with
		--Nonidet®--.
Delete “Brij” in line 12 and replace with
		--Brij®--.
Delete “Triton” in line 13 and replace with
		--Triton®--.
Delete “Tris/Trizma” in line 15 and replace with
		--Tris/Trizma®--.
Claim 6: Delete “Tween-20” in line 2 and replace with
		--Tween® 20--.
Claim 7: Delete “Tris/Trizma” in line 2 and replace with
		--Tris/Trizma®--.
Claim 8: Delete “Tween-20” in line 6 and replace with
		--Tween® 20--.
    Delete “Tris/Trizma” in line 7 and replace with
		--Tris/Trizma®--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is drawn to a composition comprising thymol, isopropanol, guanidinium thiocyanate, a reducing agent, a non-ionic detergent, and a buffer, wherein said composition has a pH between 8.5 and 10. Claims were previously rejected under 35 U.S.C. 101 for being directed to natural products (i.e. thymol and isopropanol are found in nature). However, the presence of 0.1-1.0% non-ionic detergent and 5-75 mM reducing agent in combination with 0.75-5% thymol makes the claimed composition possess markedly different characteristics including having the ability to denature plasma membrane/cell wall components as well as intramolecular disulfide bonds in sputum glycoproteins, aside from being able to effectively inactivate Mycobacterium tuberculosis complex. Hence, the rejections have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONCLUSION
Claims 1, 4, and 6-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651